UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6891


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL JACOBS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cr-00364-D-1)


Submitted: December 14, 2021                                Decided: December 17, 2021


Before AGEE, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Jacobs, Appellant Pro Se. David A. Bragdon, Assistant United States Attorney,
Lucy Partain Brown, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Jacobs appeals the district court’s order denying his motion for

compassionate release.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Jacobs,

No. 5:18-cr-00364-D-1 (E.D.N.C. May 19, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2